ALLOWABILITY NOTICE
Terminal Disclaimer
The terminal disclaimer filed on 21 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/451338 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Cornacchia (US 2015/0342667), Heim et al. (US 2016/0045247), Batchelor et al. (US 2015/0126998), and Van Wyk et al. (US 2014/0088593), fails to reasonably teach or suggest active and return plugs, and the return plug coupled to the return electrode and coupled between the active plug and the active electrode wherein an electrical connection between the active plug and the active electrode is broken when the return plug is not connected to the return terminal and wherein the electrical connection between the active plug and the active electrode is established when the return plug is connected to the return terminal when taken in combination with the additional claim elements/relationships. The prior art of record provides active and return plugs, and a switch mechanism disposed within the return plug, however fails to reasonably teach or suggest the return plug coupled to the return electrode and coupled between the active plug and the active electrode in conjunction with the claimed functionality. Additionally, the prior art provides for a plug having a switch and a first cable extending from the plug a first electrosurgical device, however the prior art fails to reasonably provide for a second cable extending from the plug to the second electrosurgical device and a switch having a first condition, wherein electrical connection to the first cable is broken, and a second condition, wherein the electrical connection to the first cable is established, the plug configured to engage a terminal of an electrosurgical generator such that, upon engagement of the plug with the terminal of the electrosurgical generator, the switch is transitioned from the first condition to the second condition when taken in combination with the additional claim elements/relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794